PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of appellees in a real estate brokerage commission case. Appellants contend that there were material issues of fact to be tried concerning the fault or negligence of joint venturers which allegedly prevented creation of the fund out of which commissions were to be paid.
The trial court ruled that there was no genuine issue as to any material fact, therefore the plaintiffs were entitled to judgment as a matter of law in the principal amount of $278,400.00 together with inter*15est in the amount of $37,107.40, for a total of $315,507.40 with interest at the rate of ten percent per annum.
Upon careful consideration of the record on appeal, we have concluded that no reversible error has been demonstrated: It has been clearly established that there is no genuine triable issue of material fact, Holl v. Talcott, 191 So.2d 40 (Fla.1966), and that the appellees are entitled to judgment as a matter of law, Balias v. Lake Weir Light & Water Co., 100 Fla. 913, 130 So. 421, 427 (1930); Walker v. Chancey, 96 Fla. 82, 117 So. 705 (1928); Florida Boca Raton Housing Ass’n v. Marqusee Associates of Florida, 177 So.2d 370 (Fla. 3d DCA 1965); see Quantum Realty, Inc. v. Lauderhill Apartment Investors, Ltd., 391 So.2d 228 (Fla. 3d DCA 1980), review denied, 399 So.2d 1143 (Fla.1981).
Accordingly, the judgment appealed is affirmed.
Affirmed.